Opinion delivered by
McGirk, Judge.
The statute says negroes &c. cannot be witnesses, ex-Opinion of the cept in pleas of the State where negroes are defendants,C0lirt *363and in other cases when negroes alone are parties to the suit.
In a motion for a plieant must ai-Iege that the ver-thaVhehns merits &c
The counsel insists, that as Newton is the real defendant, the case is not one where negroes alone are concern-" that the court ought to look to the real parties, in interest, to determine whether negroes can give testimony; that the court must look beyond the letter of the statute iMo ^ spirit; that by the spirit of this statute, this witness could not give testimony against a white man, yet he has been allowed to do so; if a new trial should not be allowed, we think the bare statement of the proposition furmhes a perfect answer,
Here a negro sues another for freedom, the defendant negro vouches a white man, for warranty of title, and then demands that no negro shall give testimony in the cause, because all the parties are not negroes. Now suppose the case had been that Meechum had sold the negro in question to Newton with like warranty of title, and Newton had been sued for freedom, then if the plaintiff could showr that Meechum was the real plaintiff, she by the above rule, would be entitled to have negroes heard to make out her case; this statement shews the unsoundness of the doctrine contended for.
This man Newton, cannot be heard to object against testimony to demand a new trial &c. It was his folly se^ a supposed slave to a negro who was under some disability. Another thing in this case is, the affidavit nowhere alleges that the verdict,is unjust, nor that the def®ndant nor Newton, have any merits of any kind; and the rule is, that if a party asks for a new trial on the ground of surprise, he must shew he has merits. There is no error on the record, the judgment is affirmed with costs.